DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 9 is objected to because of the following informality: 
“electronic system” should be --the electronic system--
Appropriate correction is required.
Response to Arguments
The applicant's arguments filed May 9, 2022 have been fully considered 
and are respectfully found persuasive. 
The applicant argues the following:
[1] Claim objections have been addressed and should be withdrawn.

[2] Drawing objections have been addressed and should be withdrawn.

[3] 112b rejection has been addressed and should be withdrawn.

[4] Zhan fails to disclose contactless energy transmission.

[5] Zhan transformers are not part of an additional apparatus for the active generation and injection of reactive power into the transmission system.

Regarding [1]-[4], the examiner respectfully agrees, and regarding [4], has modified the grounds of rejection accordingly.
Regarding [5], the examiner respectfully disagrees because Zhan discloses a plurality of devices and transformers all part of various additional apparatuses for the active generation and injection of reactive power into the transmission system (Figs. 1/6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhan et al. (E.P. Publication No. 2290799; hereinafter “Zhan”) in view of Bucher et al. (U.S. Publication No. 2016/0176300; hereinafter “Bucher”).
Regarding claim 1, Zhan teaches an electronic system comprising an inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination), an apparatus (3) (Figs. 1/6-7, 6/8/10 in combination) for the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of a reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) into an inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination), this apparatus (Figs. 1/6-7, 6/8/10 in combination) comprising at least: - a first device (1) (Figs. 1/6-7, input capacitor/12/16 in combination) for the active generation (Figs. 1/6-7, generation by 6/8/10) of the reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10), said first device (Figs. 1/6-7, input capacitor/12/16 in combination) comprising a power electronics actuator (Figs. 1/6-7, input capacitor in combination with 12), including a power electronics circuit (1.1) (Figs. 1/6-7, 12 – Sp1-4) and an intermediate electric energy store (1.2) (Figs. 1/6-7, input capacitor); - a second device (2) (Figs. 1/6-7, 12/16/14 in combination) for coupling in (Figs. 1/6-7) reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10), said second device (Figs. 1/6-7, 12/16/14 in combination) comprising a transformer (Figs. 1/6-7, 16) wherein the reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) generated (Figs. 1/6-7, generation by 6/8/10) by the first device (1) (Figs. 1/6-7, input capacitor/12/16 in combination) is coupled (Figs. 1/6-7) by the transformer (Figs. 1/6-7, 16) into the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination), wherein the power electronics circuit (Figs. 1/6-7, 12 – Sp1-4) comprises an H-bridge (Figs. 1/6-7, 12 – Sp1-4). Zhan does not teach a contactless energy transmission system and an analogous filter stage, the analogous filter stage being arranged between the H-bridge and the transformer.
Bucher, however, does teach a contactless energy transmission system 
(Fig. 7) and an analogous filter stage (Fig. 7, C1/C2), the analogous filter stage (Fig. 7, C1/C2) being arranged (Fig. 7) between (Fig. 7) the H-bridge (Fig. 7, 612/616) and the transformer (Fig. 7, 614/618/L1/L2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zhan to include the features of Bucher because it would enable wireless or contactless energy transmission and filter out harmonics or other unwanted frequencies and match the impedance of the power conversion circuit thereby increasing flexibility and reducing limitations and complexity of wired connections.  
Regarding claim 2, Zhan as modified teaches the electronic system according to claim 1, further characterized in that the reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) is produced (Figs. 1/6-7) - from the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination) or - from an additional energy source (Figs. 1, DC1/DC2).  
Regarding claim 3, Zhan as modified teaches the electronic system according to claim 1, wherein the first device (Figs. 1/6-7, input capacitor/12/16 in combination) is equipped (Figs. 1/6-7) to produce (Figs. 1/6-7) said reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) as capacitive reactive power (Figs. 1/6-7) or as inductive (Figs. 1/6-7) reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) or selectively as either capacitive reactive power (Figs. 1/6-7) or inductive reactive power (Figs. 1/6-7).  
Regarding claim 4, Zhan as modified teaches the electronic system according to claim 1, wherein the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) comprises one or more compensation capacitors (Figs. 1/6-7, input and output capacitors), and wherein the reactive power is coupled in (Figs. 1/6-7, 12/16/14 in combination) in series and/or parallel (Figs. 1/6-7) to the one or more compensation capacitors (Figs. 1/6-7, input and output capacitors).  
Regarding claim 5, Zhan as modified teaches the electronic system according to claim 1, wherein the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) comprises a coil system (Figs. 1/6-7, system comprising 16 and 30 in combination), and wherein the reactive power is coupled in (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7) in series and/or parallel (Figs. 1/6-7) to the coil system (7) (Figs. 1/6-7, system comprising 16 and 30 in combination).  
Regarding claim 6, Zhan as modified teaches the electronic system according to claim 1, wherein the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) comprises a compensated coil system (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination), and wherein the reactive power is coupled in (Figs. 1/6-7, 12/16/14 in combination) is produced (Figs. 1/6-7) in series and/or parallel (Figs. 1/6-7) to the compensated coil system (4) (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination).  
Regarding claim 7, Zhan as modified teaches the electronic system according to claim 1, wherein the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) comprises a primary side (Figs. 1/6-7, primary side of 16) and a secondary side (Figs. 1/6-7, secondary side of 16), and wherein the reactive power coupled in (Figs. 1/6-7, 12/16/14 in combination) on the primary side (P) (Figs. 1/6-7, primary side of 16) and/or the secondary side (S) (Figs. 1/6-7, secondary side of 16) of the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 8, Zhan as modified teaches the electronic system according to claim 1, wherein the electronic system (Figs. 1/6-7) comprises the transformer (Figs. 1/6-7, 16) for coupling in (Figs. 1/6-7, 12/16/14 in combination) the at least one reactive power (Figs. 1/6-7, 12/16/14 in combination) or a plurality of transformers (Figs. 1/6-7, 161…n).  
Regarding claim 9, Zhan teaches a method for operating the electronic system according to claim 1 and having a compensated coil system (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination) wherein a compensation (Figs. 1/6-7) of the inductive transmission system (12) is varied (Figs. 1/6-7) by the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) into (Figs. 1/6-7) the compensated coil system (4) (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination).  
Regarding claim 10, Zhan as modified teaches the method according to claim 9, wherein the compensation (Figs. 1/6-7) is continuously varied (Figs. 1/6-7) or continuously tracked (Figs. 1/6-7) during operation (Figs. 1/6-7) of the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 11, Zhan as modified teaches the method according to claim 9, wherein the compensation (Figs. 1/6-7) is detuned (Figs. 1/6-7) during operation (Figs. 1/6-7) by injection (Figs. 1/6-7, injection by 6/8/10) of the reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10) into (Figs. 1/6-7) the compensated coil system (4) (Figs. 1/6-7, system comprising input and output capacitors and 16 and 30 in combination)in order to regulate (Figs. 1/6-7; [0028]; [0036]) at least one electrical value (Figs. 1/6-7, voltage; [0028]; [0036]) of the inductive transmission system (12) (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 12, Zhan as modified teaches the method according to claim 9, wherein the compensation (Figs. 1/6-7) is detuned (Figs. 1/6-7) during operation (Figs. 1/6-7) in order to regulate (Figs. 1/6-7; [0028]; [0036]) at least one electrical output value (Figs. 1/6-7, voltage; [0028]; [0036]) of the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination).  
Regarding claim 13, Zhan as modified teaches the method for operating the apparatus (3) according to claim 9, wherein a ratio (Figs. 1, power-voltage-current) between two electrical values (Figs. 1/6-7, power-voltage-current; [0028]; [0036]) of the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) is varied (Figs. 1/6-7).  
Regarding claim 14, Zhan as modified teaches the method for operating the apparatus (3) according to claim 1, wherein the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) comprises a feeding inverter (Figs. 1/6-7, 12/14/8) a phase angle (Figs. 1/6-7, phase angle) between an output voltage (Figs. 1/6-7, output voltage) and an output current (Figs. 1/6-7, output current) of the feeding inverter (Figs. 1/6-7, 12/14/8) is varied (Figs. 1/6-7) and/or limited (Figs. 1/6-7), by the active generation (Figs. 1/6-7, generation by 6/8/10) and injection (Figs. 1/6-7, injection by 6/8/10) of the reactive power (Figs. 1/6-7, reactive power generated and injected by 6/8/10).
Regarding claim 15, Zhan as modified teaches the electronic system according to claim 1, wherein the inductive transmission system (Figs. 1, 28/30/32/AC1-3 in combination) comprises a coil system (Figs. 1/6-7, system comprising 16 and 30 in combination) for inductive transmission (Figs. 1, 28/30/32/AC1-3 in combination). Zhan does not teach a weakly coupled coil system.
Bucher, however, does teach a weakly coupled coil system (Fig. 7, large k(d) for 614/618/L1/L2 – “The couplers 614 and 618 (represented e.g., by inductors L1 and L2) may be separated by a distanced and may have a mutual coupling coefficient k(d) that is a function of the distance d.” [0052]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zhan to include the features of Bucher because it would enable wireless or contactless energy transmission thereby increasing flexibility and reducing limitations and complexity of wired connections.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837